DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to Applicant’s claim election on 10/06/2021, in which claims 5-9, 13-16, and 20-23 are elected and pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 5, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub. 20090265105 A1).

Regarding claim 5, Davis discloses a system for tracking an object across a plurality of cameras, the system comprising (Davis; Fig. 2, 8, Para. [0080, 88-89]. A system for obtaining images of objects and tracking objects are used.): 
a display (Davis; Davis; Fig. 5, 8, Para. [0080, 206-210]. A system for obtaining images of objects and tracking objects are used, wherein the system includes at least a display.); 
a memory storing computer executable instructions (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A system for obtaining images of objects and tracking objects are used, wherein the system includes at least a memory for storing instructions.); and 
at least one processor programmed to (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A system for obtaining images of objects and tracking objects are used, wherein the system includes at least a processor for performing instructions.): 
cause to display a transition zone overlay over an image on a screen, the 
transition zone overlay selectable by a user to navigate between a first field of view of a first camera and a second field of view of a second camera (Davis; Fig. 8, Para. [0119-120, 277, 314]. A transition symbol is displayed over an image and is selectable by a user to navigate between a first FOV of at least a first one or more camera and a second FOV of at least a second one or more cameras, wherein different cameras in a camera network are used to provide different FOVs.); and 
responsive to selection of the transition zone overlay by the user, cause to 
display the second field of view of the second camera as the object moves between the first field of view and the second field of view (Davis; Fig. 8, Para. [0086, 88-89, 119-120, 277, 314]. A second FOV of a second camera is displayed in accordance with a selection of a transition symbol by a user for following an moving object, e.g. a patron/player to area close to an elevator.).

Claim 13 is directed to a non-transitory computer-readable medium storing computer-executable instructions stored therein, which when executed by at least one processor (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A processing system includes a processor for performing operations/instructions.), cause the at least one processor to perform the operations of a sequence of processing steps corresponding to the same as claimed in claim 5, and is rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a method for tracking an object across a plurality of cameras, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 5, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 14-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. 20090265105 A1) in view of Boghossian (US Pub. 20130208124 A1).

Regarding claim 6, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
the at least one processor is further programmed to: generate one or more first anchor points in the first field of view, the one or more first anchor points representing identification of an object of interest in the first field of view.
However, Boghossian teaches the at least one processor is further programmed to: generate one or more first anchor points in the first field of view, the one or more first anchor points representing identification of an object of interest in the first field of view (Boghossian; Fig. 8-9, Para. [0065-66, 82, 92, 94]. A processor is used to determine at least one or more track/anchor points of identified object of interest for each of FOVs, including at least a first FOV and a second FOV.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an object tracking approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Regarding claim 7, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least one processor is further programmed to: generate one or more second anchor points in the second field of view, the one or more second anchor points representing identification of the object of interest in the second field of view
However, Boghossian teaches the at least one processor is further programmed to: generate one or more second anchor points in the second field of view, the one or more second anchor points representing identification of the object of interest in the second field of view (Boghossian; Fig. 8-9, Para. [0065-66, 82, 92, 94]. A processor is used to determine at least one or more track/anchor points of identified object of interest for each of FOVs, including at least a first FOV and a second FOV.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an object tracking approach, by incorporating Boghossian’s teaching wherein different track/anchor points (Boghossian; Abstract.).

Regarding claim 8, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least one processor is further programed to: generate a composite video based at least in part on the one or more first anchor points, and the one or more second anchor points over time.
However, Boghossain teaches the at least one processor is further programed to: generate a composite video based at least in part on the one or more first anchor points, and the one or more second anchor points over time (Boghossian; Fig. 11, 17, Para. [0080-82, 127]. A processor is used to generate a processed/analysis video in accordance at least in part with one or more first track/anchor points and second track/anchor points.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an object tracking approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Regarding claim 9, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least on processor is further programed to execute instructions corresponding to a path reconstruction module, thereby causing the at least one processor to: reconstruct a path that the object traverses across the field of view of a plurality of cameras.
However, Boghossian teaches the at least on processor is further programed to execute instructions corresponding to a path reconstruction module, thereby causing the at least one processor to: reconstruct a path that the object traverses across the field of view of a plurality of cameras (Boghossian; Fig. 8-13, 17, Para. [0080-82, 92, 94]. A processor is used to determine a path that an object travels through entry and exit zones across different FOVs of cameras.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an path determination approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Claims 14-16 are directed to a non-transitory computer-readable medium storing computer-executable instructions stored therein, which when executed by at least one processor (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A processing system includes a processor for performing operations/instructions.), cause the at least one processor to perform the operations of a sequence of processing steps corresponding to the same as claimed in claims 6-8, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 21-23 are directed to a method for tracking an object across a plurality of cameras, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 6-8, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buehler (US Pub. 20100002082 A1) teaches an intelligent camera selection and object tracking system facilitating adjacent display and catenation of video streams.
Justice (US Pub 20180308243 A1) teaches performing cognitive object tracking in a multi-camera surveillance system.
Salgar (US Pat. 8675074 B2) teaches a video surveillance system using FOVs from multiple camera systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/Primary Examiner, Art Unit 2485